UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street Columbus, Indiana 47201 (Address of principal executive offices) (Zip code) Mark D. Foster Kirr, Marbach & Company, LLC 621 Washington Street Columbus, Indiana 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2010 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. K I R R ,M A R B A C HP A R T N E R S V A L U EF U N D SCHEDULE OF INVESTMENTS JUNE 30, 2010 (UNAUDITED) Number Number of Shares Value of Shares Value COMMON STOCKS - 97.5% Materials - 10.3% Lubrizol Corp. $ Consumer Discretionary - 21.8% LyondellBasell Industries NV - Class A* - f Ascent Media Corp. - Class A* $ Solutia, Inc.* AutoZone, Inc.* Coach, Inc. Dollar Tree, Inc.* TOTAL COMMON STOCKS (Cost $20,769,959) GameStop Corp. - Class A* HSN, Inc.* Liberty Media-Starz Corp. - Class A* SHORT TERM INVESTMENT - 0.2% McGraw-Hill Companies, Inc. Principal Rent-A-Center, Inc.* Amount Variable Rate Demand Note** - 0.2% Time Warner Cable, Inc. - Class A $ American Family, 0.10% TOTAL SHORT TERM INVESTMENT (Cost $50,000) Energy - 6.2% Ensco PLC - ADR - f Total Investments(Cost $20,819,959) - 97.7% Rosetta Resources, Inc.* Other Assets and Liabilities, Net - 2.3% Financials - 11.5% TOTAL NET ASSETS - 100.0% $ Capital Southwest Corp. First American Financial Corp. * - Non-income producing security. Janus Capital Group, Inc. ** - Variable rate security as of June 30, 2010. Loews Corp. ADR - American Depository Receipt. Markel Corp.* f - Foreign security. Portfolio Recovery Associates, Inc.* Healthcare - 4.4% Covidien PLC - f WellPoint, Inc.* Industrials - 21.9% Aecom Technology Corp.* Atlas Air Worldwide Holdings, Inc.* Canadian Pacific Railway Ltd. - f EMCOR Group, Inc.* KBR, Inc. Titan International, Inc. Tyco International Ltd. - f WABCO Holdings, Inc.* Information Technology - 21.4% Amdocs Ltd.* Cogent, Inc.* Cognizant Technology Solutions Corp. - Class A* Comtech Telecommunications Corp.* CoreLogic, Inc.* eBay, Inc.* Harris Corp. Intel Corp. Microsoft Corp. TriQuint Semiconductor, Inc.* Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or techinque. These principles establish a three-tier fair value hierarchy for inputs used in measuring fair value.Fair value inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of June 30, 2010, the fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $- $- Short-Term Investments - - Total Investments $- Transfers between levels are recognized at the end of the reporting period.During the period ended June 30, 2010, the fund recognized no significant transfers to/from Level 1 or Level 2. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Kirr, Marbach Partners Value Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation / (depreciation) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kirr, Marbach Partners Funds, Inc. By (Signature and Title)/s/ Mark Foster Mark Foster, President DateAugust 18, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Mark Foster Mark Foster, President DateAugust 18, 2010 By (Signature and Title)*/s/Mickey Kim Mickey Kim, Treasurer DateAugust 18, 2010
